Fullerton, J.
On October 24¡, 1907, in an action brought in the superior court of Franklin county, the re*572spondent obtained a decree of divorce against tbe appellant, in which decree she was awarded a tract of land, situated in Franklin county, an attorney’s fee of $75, and alimony at the rate of $20 per month, commencing with the month of December, 1907. On November 2, 1908, the appellant filed a motion, supported by aifidavits, asking a modification of the decree in so far as it related to the real property, attorney’s fee, and alimony, averring that the decree is these respects violated a stipulation of the parties settling their property rights entered into prior to the time the decree of divorce was granted. This motion, after a hearing had thereon, the court denied, entering its order to that effect on November 17, 1908. On January 2, 1909, the appellant moved for a rehearing of the motion filed November 2, 1908, supporting the last motion by the affidavit of his counsel to the effect that the trial court denied counsel the privilege of arguing the motion to the court or presenting to the court authorities in support thereof. This motion was also denied, and this appeal was taken on February 13, 1909, from the order refusing to modify the judgment, and the order refusing to grant a rehearing.
The respondent contends that the appellant is not entitled to have the motion to modify the judgment considered for the reason that it came too late, not having been filed within one year after the entry of the judgment. This contention we think is well taken. The statute relating to the vacation and modification of judgments provides that proceedings therefor, whether by petition or motion, except in certain specified cases, of which this is not one, shall be commenced within one year after the entry of the judgment. Bal. Code, §§ 5155, 5156. By referring to the dates above given it will be observed that more than a year elapsed between the entry of the decree of divorce and the filing of the motion to modify the same. We hold therefore that it came too late.
The appellant contends further, however, that the part *573of the decree sought to be modified is void, and hence open to attack by motion at any time; thus rendering it immaterial whether the motion to modify came within the year or not. The ground upon which this contention is based is that the decree granted relief beyond that prayed for in the complaint. But an inspection of that pleading does not support this contention. The complaint, after setting forth the property of the parties, prayed for both specific and for general relief. The decree goes beyond the specific relief asked, but is well within the allegations of the complaint and the prayer-for general relief. Whether the judgment is for that reason-voidable we need not determine, but we are clearly of the-opinion that it is not void.
The orders appealed from will stand affirmed.
Rudkin, C. J., Chadwick, Gose, and Moréis, JJ., concur.